Exhibit 10.1
[ZILA, INC. LETTERHEAD]
May 9, 2008
Mr. David R. Bethune
5227 North Seventh Street
Phoenix, AZ 85014-2800

         
 
  Re:   Employment Terms

Dear David:
     The purpose of this letter is to set forth a new agreement between you and
Zila, Inc. (the “Company”) with respect to your employment. Accordingly, your
August 14, 2007 letter agreement is hereby terminated in its entirety and shall
be of no further force or effect (except with respect to any equity awards
granted thereunder), and this letter agreement (the “Agreement”) shall be
substituted in its place and stead. The effective date of this Agreement shall
be May 1, 2008.
     1. Title. You will continue to serve as Chairman and interim Chief
Executive Officer of the Company.
     2. Reporting Structure. You will report to the Board of Directors of the
Company.
     3. Responsibilities. Your responsibilities will be those consistent with
the above-described positions as they may be assigned to you by the Company.
     4. Base Salary. Your base salary will be paid at the rate of three hundred
fifty thousand dollars ($350,000) per year, less applicable withholdings as may
be required by law, in accordance with the Company’s regular payroll practices
(currently bi-weekly). You may, at your option, defer and accrue your base
salary based on the cash availability of the Company.
     5. Performance Bonuses. You will be eligible to participate in whatever
incentive bonus plan(s) the Company maintains, or successor plans as may be
applicable. You will have an opportunity to receive a cash performance bonus of
up to fifty percent (50%) of your current base salary, less applicable
withholdings as may be required by law, subject to plan achievement for the
fiscal years ended July 31, 2008 and 2009; provided you are employed by the
Company on the last day of the applicable fiscal year. If there is a subsequent
restatement of a reporting period for which an incentive payment is made which
results in the failure to achieve the plan target for that period, the incentive
payment must be returned to the Company.

 



--------------------------------------------------------------------------------



 



Mr. David R. Bethune
May 9, 2008
Page 2
     6. Restricted Stock. Subject to the approval of the Company’s Board of
Directors, you will be granted 300,000 shares of restricted stock following the
filing of a registration statement covering such shares. The restrictions on the
shares will be removed and such shares shall vest (provided you are employed by
the Company on such dates) as follows:
          (i) 150,000 shares on the date of issuance;
          (ii) 8,333 shares on the last day of each month commencing on May 31,
2008 and ending on September 30, 2009; and
          (iii) 8,339 shares on October 31, 2009.
In addition, except as otherwise provided herein, the restrictions on the shares
will be removed and such shares shall vest immediately upon the hiring of a
permanent chief executive officer by the Company.
     7. Term. The term of this Agreement shall end on the earlier of your
departure from the Zila Board of Directors or October 31, 2009.
     8. Paid Time Off. You will receive paid time off (“PTO”) in accordance with
the Company’s regular PTO policy. You will also receive paid holidays in
accordance with the Company’s regular holiday policies.
     9. Compensation and Terms of Employment Subject to Change. All terms and
conditions of employment, including all compensation terms, are subject to
change at the Company’s discretion.
     10. At-Will Employment. Your employment with the Company is at will,
meaning that it lawfully can be terminated at any time by either you or the
Company, with or without cause or notice. Nothing contained in this Agreement
changes the at-will nature of your employment.
     11. Severance Benefits. If the Company terminates your employment, you
shall be eligible to receive severance benefits in accordance with the
following:
          11.1 Change in Control. If your employment is terminated because of a
change in control of the Company (“Change in Control”), you shall be entitled to
receive severance pay in (i) an amount equivalent to twenty-four (24) months of
your annual base salary in effect on the date your employment is terminated; and
(ii) an amount equivalent to the maximum cash bonus (expressed as a percentage
of your annual base salary in effect on the date your employment is terminated)
for which you would have been eligible, during the twenty-four (24) months
following termination of your employment had your employment not terminated and
had you stayed in the position you occupied as of termination of your
employment, under

 



--------------------------------------------------------------------------------



 



Mr. David R. Bethune
May 9, 2008
Page 3
any employee incentive bonus plan(s) in effect on the date your employment is
terminated. For purposes of this Agreement, “Change in Control” shall be defined
and governed by the definition of “change in control” contained in the Company’s
Stock Option Plan, or such amended or restated stock option plan as may then be
in effect or, in the absence of such plan, in the last such plan that was in
effect. If the Company terminates your employment within eighteen (18) months
following a Change in Control (including upon expiration of the term of this
Agreement as provided in Paragraph 7), a presumption shall arise that the
termination was because of a Change in Control. This presumption, however, shall
be rebutted if a preponderance of the evidence shows that the reason for your
termination was something other than a Change in Control. Notwithstanding the
foregoing, “Change in Control” shall not include any such transaction in which
you participate (as an investor or otherwise) on behalf of any party other than
the Company.
          11.2 Termination Without Cause. If the Company terminates your
employment without cause (“Without Cause”) and for a reason other than a Change
in Control, you shall be entitled to receive your base salary until the later of
the expiration of the term of this Agreement as provided in Paragraph 7 or
twelve (12) months following the date of termination. For purposes of this
Agreement, “Cause” shall mean (i) your failure to correct a specific conduct or
job-performance issue or issues about which you have been informed in writing
and given an opportunity to correct; or (ii) conduct or job performance that the
Company believes is sufficiently willful and/or egregious that providing you
with written notice and an opportunity to correct is an inadvisable business
practice; or (iii) your inability to perform your job (e.g., due to incapacity
or death). If the Company terminates your employment (including upon expiration
of the term of this Agreement as provided in Paragraph 7) for any other reason
(with the exception of a termination because of a Change in Control), such
termination shall be deemed Without Cause and this subpart shall apply.
          11.3 Stock Options and Restricted Stock. If your employment is
terminated by the Company because of a Change in Control or Without Cause, and
upon expiration of any revocation period contained in the release required by
subpart 11.4 below, (i) any stock options granted prior to termination of your
employment shall be deemed immediately vested and exercisable according to their
terms; and (ii) all restrictions applicable to any restricted stock awarded
prior to termination shall be deemed immediately lifted. (Together, the
severance pay set forth above and these stock benefits are the “Severance
Benefits”).
          11.4 Release Required. Severance Benefits will be provided and/or take
effect only if you provide the Company and its affiliated entities and persons
with a written release, in a form acceptable to the Company, from legal
liability. Such release will explicitly recognize, and except from the release,
any ongoing rights of indemnification (or similar rights) you may have. In no
event will any Severance Benefits be provided or take effect until such release
is executed and its revocation period (if any) under applicable law has expired
unexercised. If you fail to

 



--------------------------------------------------------------------------------



 



Mr. David R. Bethune
May 9, 2008
Page 4
execute the release within thirty (30) days of your receipt of same, your right
to execute the release, and your corresponding right to Severance Benefits, will
be extinguished.
          11.5 No Other Right to Severance Benefits. Severance Benefits will not
be provided and/or take effect if you voluntarily resign from your employment,
this Agreement terminates in accordance with Paragraph 7, or your employment
terminates for a reason other than a Change in Control or Without Cause, or you
do not qualify for Severance Benefits pursuant to this Agreement for any other
reason.
          11.6 Timing of Severance Pay. All sums payable to you pursuant to
subparts 11.1 or 11.2 above shall be paid in a lump sum within six (6) months
plus one (1) business day after termination of your employment (the “Payment
Date”). However, if you are a “Specified Employee” of the Company for purposes
of Internal Revenue Code Section 409A (“Code Section 409A”) at the time of any
event that triggers a payment obligation on the part of the Company pursuant to
subparts 11.1 or 11.2, then the required payment shall be made to you by the
Company on the first day such payment may be made without incurring excise taxes
under Code Section 409A (without regard to whether that shortens, lengthens or
does not affect the time period set forth in the first sentence of this subpart
11.6) (the “409A Payment Date”). Should this result in a delay of payments to
you beyond the Payment Date, then the Company shall also pay you interest
accrued from the Payment Date to the 409A Payment Date at the rate of interest
announced by Bank of America, Arizona from time to time as its prime rate. For
purposes of this provision, the term Specified Employee shall have the meaning
set forth in Section 409A(2)(B)(i) of the Internal Revenue Code of 1986, as
amended, or any successor provision and the treasury regulations and rulings
issued thereunder.
          11.7 Termination of Your Right to Severance Benefits. Your right to
receive Severance Benefits shall immediately terminate if (i) you breach any
contractual obligation you owe the Company or violate any other promise or
commitment you have made to the Company or duty you owe the Company; or (ii) you
commence employment or other engagement with any person or entity that directly
competes in an areas of the Company (including the Company’s affiliated
companies and divisions) in which you had operational oversight or direct
responsibilities at the time of the termination of your employment with the
Company; or (iii) you solicit, induce, or attempt to influence any employee of
the Company or its affiliated companies to terminate his or her employment.
     12. Cooperation in Dispute Resolution. During your employment and
thereafter (including following termination of your employment for any reason),
you will make yourself reasonably available to consult with the Company or any
of its affiliated companies with regard to any potential or actual dispute the
Company or any of its affiliated companies may have with any third party
concerning matters about which you have personal knowledge, and to testify about
any such matter should such testimony be required, so long as doing so does not
unreasonably interfere with your then-current professional activities.

 



--------------------------------------------------------------------------------



 



Mr. David R. Bethune
May 9, 2008
Page 5
     13. Applicable Law. You hereby consent to application of Arizona law to
this Agreement without regard to choice-of-law or conflict-of-law rules.
However, in recognition of the fact that the Severance Benefits set forth above
are not items of ordinary compensation, and as an inducement for the Company to
agree to those provisions, we have specifically agreed that Arizona Revised
Statute § 23-355 (which provides for the possibility of treble damages for
unpaid wages) shall not apply to Paragraph 11 of this Agreement (or its
subparts), or to any payment(s) arguably due under Paragraph 11 of this
Agreement (or its subparts), or to any dispute arising under Paragraph 11 of
this Agreement (or its subparts). This does not affect your right to Severance
Benefits, but means that if we have a dispute about whether Severance Benefits
are owed, you cannot seek three times the amount of such Severance Benefits in a
legal action.
     14. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall remain in
full force and effect to the fullest extent permitted by law.
     15. Other Agreements. Like all Company employees, you may in the future be
required, in the Company’s reasonable discretion, to execute agreements relating
to other Company policies or substantive matters.
     The Company looks forward to your continuing contributions, and I hope you
will accept this offer. If you wish to do so, please sign where indicated below
and return this Agreement. Please let me know if you have any questions.

         
 
  Sincerely,    
 
       
 
  ZILA, INC.    
 
       
 
       
 
  /s/ Gary V. Klinefelter
 
   
 
  Gary V. Klinefelter, Secretary    

Statement of Acceptance:
     I have read the foregoing and agree to accept employment with the Company
on the terms stated in this Agreement.

         
Dated: May 9, 2008
  /s/ David R. Bethune
 
   
 
  David R. Bethune    

 